DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The Amendment filed on February 07th, 2022 is acknowledged.  By this amendment, claims 1-3, 6, 7, 12, 14, 16, and 17 have been amended, claims 5, 10, 11, 15, and 18-20 have been cancelled, and claims 21-27 have been newly added.  Accordingly, claims 1-4, 6-9, 12-14, 16, 17 and 21-27 are currently pending in this application and claims 1, 12, and 21 are in independent form.  Applicant’s amendment to the title and specification have been accepted.  Applicant’s amendment to claim 2 had obviated the claim objection indicated in the previous office action.  Applicant’s amendment to claims 3, 7, 12, 14, and 17 had obviated the 112(b) rejection indicated in the previous office action.  
					Allowable Subject Matter
Claims 1-4, 6-9, 12-14, 16, 17, and 21-27 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicant’s response filed on February 07th, 2022 (see Applicant’s persuasive arguments in the remarks on page 12, line 14 to page 14, line 26), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “a bonding interface between the first bonding layer and the second bonding layer, wherein, at the bonding interface, the first bit line bonding contacts are conductively connected to the second bit line bonding contacts and the first word line bonding contacts are conductively connected to the second word line bonding contacts, wherein the plurality of first bit line bonding contacts and the plurality of second bit line bonding contacts are routed to and bonded at a first bonding region that is laterally away from the first and second BLs; the plurality of first word line bonding contacts and the plurality of second word line bonding contacts are routed to and bonded at a second bonding region that is laterally away from the first and second conductor layers", as recited in independent claim 1, “a bonding interface between the first bonding layer and the second bonding layer, wherein, at the bonding interface, the first bit line bonding contacts are in contact with the second bit line bonding contacts and the first word line bonding contacts are in contact with the second word line bonding contacts, respectively, and a third semiconductor structure bonded to and conductively connected to the stack structure, wherein the third semiconductor structure comprises a peripheral circuit of at least one pair of bonded semiconductor structures, wherein the plurality of first bit line bonding contacts and the plurality of second bit line bonding contacts are routed to and bonded at a first bonding region that is laterally away from the first and second BLs; and the plurality of first word line bonding contacts and the plurality of second word line bonding contacts are routed to and bonded at a second bonding region that is laterally away from the first and second conductor layers”, as recited in independent claim 12, and “a bonding interface between the first bonding layer and the second bonding layer, wherein, at the bonding interface, the first bit line bonding contacts are in contact with the second bit line bonding contacts, and the first word line bonding contacts are in contact with the second word line bonding contacts, wherein: the plurality of first bit line bonding contacts and the plurality of second bit line bonding contacts are routed to and bonded at a first bonding region that is laterally away from the first and second BLs; and the plurality of first word line bonding contacts and the plurality of second word line bonding contacts are routed to and bonded at a second bonding region that is laterally away from the first and second conductor layers”, as recited in independent claim 21.
Claims 2-4, 6-9, 13, 14, 16, 17, and 22-27also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892